Case 19-10564-JDW      Doc 19   Filed 05/30/19 Entered 05/30/19 14:59:04         Desc Main
                                Document     Page 1 of 4


               IN THE UNITED STATES BANKRUPTCY COURT FOR
                   THE NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                              CHAPTER 13 CASE NO.:

CECIL RAY CREEKMORE                                            19-10564-JDW

            OBJECTION TO NOTICE OF MORTGAGE PAYMENT CHANGE

      COMES NOW Locke D. Barkley, Chapter 13 Trustee, by and through counsel,
and files this Objection to Notice of Mortgage Payment Change (the “Objection”) and in
support states as follows:

      1.      The Debtor 1 initiated this proceeding with the filing of a voluntary
petition for relief on February 8, 2019. The Debtor filed the Chapter 13 plan on
February 22, 2019 (Dkt. #8) (the “Plan”).

      2.      On April 15, 2019, Ditech Financial, LLC, as servicer for U.S. Bank N.A., as
Trustee, successor in interest to Wachovia Bank, National Association, as Trustee, for
Mid-State Capital Corporation 2005-1 Trust (“Ditech”) filed its Proof of Claim (Clm. #6)
(the “Claim”) in the amount of $105,581.40 which is secured by the principal residence
of the Debtor. The Claim consists of prepetition arrearage in the amount of $23,628.57.

      3.      The Plan provides for the treatment of the claim of Ditech pursuant to
§1322(b)(5) by curing the prepetition arrearage and maintaining the continuing monthly
mortgage payment.

      4.      According to the Claim, the monthly mortgage payment was stated to be
$839.87, which is comprised of principal and interest of $759.71 and monthly escrow of
$80.16.

       5.     According to the Claim, the prepetition arrearage in the amount of
$23,628.57 consists of the following amounts:




                                             1
Case 19-10564-JDW          Doc 19    Filed 05/30/19 Entered 05/30/19 14:59:04                 Desc Main
                                     Document     Page 2 of 4


                Principal and interest due:                               $9,876.23
                Prepetition fees due:                                    $12,198.52
                Escrow deficiency for funds advanced:                     $1,136.26
                Post-petition payments per plan:                           $839.87
                Projected escrow shortage:                                 $320.62
                Less funds on hand:                                       ($742.93)
                Total prepetition arrearage                              $23,628.57


        6.      The purpose of including the escrow deficiency and projected escrow
shortage in the prepetition arrearage is to bring the balance of the escrow account to a
sufficient starting point so that the account balance during the upcoming twelve (12)
month period, after payments into and disbursements from, will not fall below the
required cushion, which is equal to two times the required monthly escrow payment.

        7.      On May 15, 2019, Ditech filed its Notice of Mortgage Payment Change
(“NMPC”) (Dkt. #17) with a new total payment of $874.44 effective as of June 5, 2019
(the “New Payment”).

        8.      The basis for the change is stated to be due to a change in the required
escrow account payment. According to the NMPC, the escrow payment will increase
from $80.16 to $114.73. The new escrow payment is comprised of the required monthly
escrow of $80.16 (which is unchanged) and an escrow shortage of $34.57. The amount
for principal and interest is also unchanged.

        9.      Attached to the NMPC is the Annual Escrow Account Disclosure
Statement which reflects prior activity in the escrow account and a projection of activity
in the account for the upcoming twelve (12) months. That information is then used to
calculate the required escrow payment for the upcoming twelve (12) months, any
shortage that may exist in the account, and the new monthly mortgage payment.




1
 The above-referenced Debtor or Debtors shall be referred to herein in the singular as Debtor unless
specified otherwise (e.g. Debtor1 or Debtor2).

                                                    2
Case 19-10564-JDW            Doc 19     Filed 05/30/19 Entered 05/30/19 14:59:04                     Desc Main
                                        Document     Page 3 of 4


        10.      For the projection of activity contained in the NMPC, the beginning
balance as of June 2019 (i.e. the ending balance as of May 31, 2019) is $146.30 2, and the
shortage amount is calculated to be negative $414.80. All further projected calculations,
including the calculation of the shortage amount, are based upon the insufficient
beginning balance of $146.30. When the shortage amount is divided by twelve (12) the
result is a monthly escrow shortage payment of $34.57, which is the amount being
collected in the New Payment.

        11.      As noted in ¶5 above, the escrow deficiency and shortage which existed as
of the petition date were included in and will be collected through payment of the
prepetition arrearage. The negative beginning balance should no longer exist. The
account should have been adjusted so that the escrow account was adequately funded
as of the petition date.

        12.      The collection of the shortage in the New Payment will result in the
shortage amount being collected twice. Once as part of the prepetition arrearage and
again as the escrow shortage component which is part of the New Payment.

        13.      The Trustee alleges that, since the principal and interest payment and
required escrow payment are unchanged, the NMPC is not necessary and the monthly
mortgage payment should remain unchanged.

        14.      The Trustee requests that the NMPC be disallowed and Ditech be ordered
to correct the escrow account, as necessary, to be consistent with the Claim.

        WHEREFORE, PREMISES CONSIDERED, Locke D. Barkley, Chapter 13 Trustee,
prays that upon notice and hearing that this Court enter its order sustaining the
Trustee’s Objection and for such other relief to which the Trustee and this bankruptcy
estate may be entitled.




2
  While the beginning balance in the Annual Escrow Account Disclosure Statement is not negative, the balance is
insufficient to allow for full funding of the escrow account over the upcoming twelve (12) month period.

                                                        3
Case 19-10564-JDW      Doc 19    Filed 05/30/19 Entered 05/30/19 14:59:04         Desc Main
                                 Document     Page 4 of 4


       Dated: May 30, 2019

                                          Respectfully submitted,
                                          LOCKE D. BARKLEY, TRUSTEE

                                          BY: /s/ W. Jeffrey Collier
                                          W. JEFFREY COLLIER, ESQ.
                                          Attorney for Trustee
                                          6360 I-55 North, Suite 140
                                          Jackson, Mississippi 39211
                                          (601) 355-6661
                                          ssmith@barkley13.com
                                          MSB No. 10645


                              CERTIFICATE OF SERVICE

        I, the undersigned attorney for the Trustee, do hereby certify that I electronically
filed the foregoing with the Clerk of Court using the CM/ECF system, and I hereby
certify that I either mailed by United States Postal Service, first class, postage prepaid,
or electronically notified through the CM/ECF system, a copy of the above and
foregoing to the Debtor, attorney for the Debtor, the United States Trustee, and other
parties in interest, if any, as identified below.

       Ditech Financial, LLC
       Post Office Box 6154
       Rapid City, SD 57709-9858

       Dated: May 30, 2019

                                          /s/ W. Jeffrey Collier
                                          W. JEFFREY COLLIER




                                              4
